Case 1:10-cv-02103-PAB-KLM Document 720 Filed 01/25/21 USDC Colorado Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                              Chief Judge Philip A. Brimmer

  Civil Action No. 10-cv-02103-PAB-KLM

  EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

        Plaintiff,

  and

  IRAQ ABADE, et al.,

        Plaintiffs-Intervenors,

  and

  MARYAN ABDULLE, et al.,

        Plaintiffs-Intervenors,

  v.

  JBS USA, LLC,
  d/b/a JBS Swift & Company,

        Defendant.



                                         ORDER


        This matter is before the Court on Plaintiff EEOC’s Second Motion for Partial

  Reconsideration of the Phase I Findings of Fact and Conclusions of Law [Docket No.

  711], filed on December 22, 2020. The Equal Employment Opportunity Commission

  (“EEOC”) requests that the Court reconsider its Phase I Findings of Fact and

  Conclusions at Law (“Phase I Findings”) [Docket No. 620], which were entered on

  September 14, 2018, because it believes that the Tenth Circuit’s en banc decision in
Case 1:10-cv-02103-PAB-KLM Document 720 Filed 01/25/21 USDC Colorado Page 2 of 6




  Exby-Stolley v. Bd. of Cnty. Comm’rs, 979 F.3d 784 (10th Cir. 2020), a disability-

  accommodation case brought under the Americans with Disabilities Act (“ADA”), is an

  intervening change in the controlling law for claims brought under Title VII’s religious-

  accommodation framework. Docket No. 711 at 1. Defendant JBS USA, LLC, d/b/a

  JBS Swift & Company (“JBS”) responded on January 21, 2021. Docket No. 719.

  I. BACKGROUND

         The EEOC initiated this Title VII lawsuit against defendant on August 30, 2010,

  alleging a pattern or practice of discrimination on the basis of race, national origin, and

  religion, as well as raising claims of retaliation. Docket No. 1 at 1–2. On August 8,

  2011, the Court issued an order bifurcating the case. Docket No. 116. Phase I of the

  trial was to address three issues: (1) whether defendant engaged in a pattern or

  practice of unlawfully denying Muslim employees reasonable religious accommodations

  to pray and break their Ramadan fast from December 2007 through July 2011; (2)

  whether defendant engaged in a pattern or practice of disciplining employees on the

  basis of their race, national origin, or religion during Ramadan 2008; and (3) whether

  defendant engaged in a pattern or practice of retaliating against a group of black,

  Muslim, Somali employees for engaging in protected activity in opposition to

  discrimination during Ramadan 2008. Id. The Court presided over a 16-day court trial

  for Phase I from August 7 to August 31, 2017. Docket Nos. 577–592.

         On September 24, 2018, the Court issued its Phase I Findings. Docket No. 620.

  It found that (1) while defendant had denied Muslim employees a reasonable religious

  accommodation to pray during Ramadan (other than in 2009 and 2010), the EEOC had

  not made a requisite showing that any employees suffered a materially adverse

                                               2
Case 1:10-cv-02103-PAB-KLM Document 720 Filed 01/25/21 USDC Colorado Page 3 of 6




  employment action as a result of defendant’s policy denying unscheduled prayer

  breaks, id. at 82; (2) the EEOC had failed to prove that defendant’s disciplinary actions

  during Ramadan 2008 were motivated by a discriminatory animus, id. at 90; and (3) the

  EEOC had failed to demonstrate that defendant’s discipline of employees during

  Ramadan 2008 was for a retaliatory purpose rather for engaging in a work stoppage.

  Id. at 95. The Court dismissed the EEOC’s Phase I pattern or practice claims. Id.

  II. LEGAL STANDARD

         The Federal Rules of Civil Procedure do not specifically provide for motions for

  reconsideration. See Hatfield v. Bd. of Cnty. Comm’rs for Converse Cty., 52 F.3d 858,

  861 (10th Cir. 1995). Instead, motions for reconsideration fall within a court’s plenary

  power to revisit and amend interlocutory orders as justice requires. See Paramount

  Pictures Corp. v. Thompson Theatres, Inc., 621 F.2d 1088, 1090 (10th Cir. 1980) (citing

  Fed. R. Civ. P. 54(b)). However, in order to avoid the inefficiency which would attend

  the repeated re-adjudication of interlocutory orders, judges in this district have imposed

  limits on their broad discretion to revisit interlocutory orders. See, e.g., Montano v.

  Chao, No. 07-cv-00735-EWN-KMT, 2008 WL 4427087, at *5-6 (D. Colo. Sept. 28,

  2008) (applying Rule 60(b) analysis to the reconsideration of interlocutory order); United

  Fire & Cas. Co. v. McCrerey & Roberts Constr. Co., No. 06-cv-00037-WYD-CBS, 2007

  WL 1306484, at *1-2 (D. Colo. May 3, 2007) (applying Rule 59(e) standard to the

  reconsideration of the duty-to-defend order). Regardless of the analysis applied, the

  basic assessment tends to be the same: courts consider whether new evidence or legal

  authority has emerged or whether the prior ruling was clearly in error. Green v.



                                               3
Case 1:10-cv-02103-PAB-KLM Document 720 Filed 01/25/21 USDC Colorado Page 4 of 6




  Fishbone Safety Sols., Ltd., 303 F. Supp. 3d 1086, 1091-92 (D. Colo. 201 8). Motions

  to reconsider are generally an inappropriate vehicle to advance “new arguments, or

  supporting facts which were available at the time of the original motion.” Servants of

  the Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000).

  III. ANALYSIS

         The EEOC asks that the Court reconsider the Phase I Finding s because it

  believes that the Tenth Circuit’s recent en banc decision in Exby-Stolley, a disability-

  accommodation case brought under the ADA, is an intervening change in Title VII

  religious-accommodation law. Docket No. 711 at 1.

         In the Phase I Findings, the Court held that “the EEOC cannot show a pattern or

  practice of denying religious accommodation unless it can also show that at least one

  employee suffered an adverse employment action in relation to a discriminatory pattern

  or practice.” Docket No. 620 at 58. The Court also held that the EEOC failed to show

  “that any employee suffered a detriment to compensation, terms, conditions, or

  privileges of employment, because of such individual’s . . . religion in relation to

  discipline imposed for unscheduled prayer breaks” and, therefore, the Court concluded,

  “the EEOC has failed to prove its claim that JBS’s policy constituted an unlawful pattern

  or practice of discrimination.” Id. at 82 (internal quotation omitted).

         The Court determines that Exby-Stolley is not an intervening change in the law

  controlling Title VII religious-accommodation cases. Exby-Stolley is an ADA case

  where the district court instructed the jury that, in order for the plaintiff to make out an

  ADA accommodation claim, the plaintiff had to show that she had suffered an adverse



                                                4
Case 1:10-cv-02103-PAB-KLM Document 720 Filed 01/25/21 USDC Colorado Page 5 of 6




  employment action. 979 F.3d at 788. In holding that the ADA did not require that

  plaintiff prove that she suffered an adverse employment action, the Tenth Circuit

  compared the elements of an ADA accommodation claim with a religious

  accommodation claim brought under Title VII. Id. at 792–93. The Court explained that,

  while ADA claims do not require that a plaintiff show an adverse employment action, in

  Title VII religious-accommodation cases, the prima facie case requires the employee to

  show, among other things, that “he or she was fired or not hired for failure to comply

  with the conflicting employment requirement.” Id. at 739 (quoting EEOC v. Abercrombie

  & Fitch Stores, Inc., 731 F.3d 1106, 1122 (10th Cir. 2013), rev’d and remanded on

  other grounds, 575 U.S. 768 (2015)). Exby-Stolley further stated that Tenth Circuit law

  “require[s] an adverse employment action to support Title VII religious-accommodation

  claims.” Id. at 793 n.3. Thus, Exby-Stolley characterized Title VII’s requirement

  consistently with the Court’s Phase I Findings and did so en banc, without a contrary

  interpretation in the dissents.

         As the Court explained in its Phase I Findings, and as the Tenth Circuit stated in

  Exby-Stolley, the adverse employment action requirement for Title VII religious-

  accommodation claims is not new. See, e.g., Thomas v. Nat’l Ass’n of Letter Carriers,

  225 F.3d 1149, 1155 (10th Cir. 2000) (“The employee must show that (1) he or she had

  a bona fide religious belief that conflicts with an employment requirement; (2) he or she

  informed his or her employer of this belief; and (3) he or she was fired for failure to

  comply with the conflicting employment requirement.”); see also Toledo v. Nobel-Sysco,

  Inc., 892 F.2d 1481, 1486 (10th Cir. 1989). In f act, the Tenth Circuit explained that the



                                               5
Case 1:10-cv-02103-PAB-KLM Document 720 Filed 01/25/21 USDC Colorado Page 6 of 6




  fact “[t]hat a disparate treatment claim – under Title VII or the ADA – would require an

  adverse employment action is wholly unremarkable.” Exby-Stolley, 979 F.3d at 793

  n.3. The law concerning religious-accommodation claims under Title VII, therefore,

  remains the same as it was before the Exby-Stolley decision.

        For the foregoing reasons, it is

        ORDERED that Plaintiff EEOC’s Second Motion for Partial Reconsideration of

  the Phase I Findings of Fact and Conclusions of Law [Docket No. 711] is DENIED.


        DATED January 25, 2021.

                                           BY THE COURT:



                                           ____________________________
                                           PHILIP A. BRIMMER
                                           Chief United States District Judge




                                              6
